Order entered August 17, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-00700-CV

                           IN RE TOM HARRISON, Relator

                             On Appeal from City of Plano
                                Collin County, Texas

                                       ORDER
                        Before Justices Lang, Myers, and Whitehill

       Based on the Court’s opinion of this date, we GRANT relator’s “Voluntary Motion to

Dismiss,” DENY relator’s motion for temporary relief as moot, and DISMISS this original

proceeding.

                                                  /s/   BILL WHITEHILL
                                                        JUSTICE